

115 HR 2879 IH: Forward Looking Investment in General Aviation, Hangars, and Tarmacs Act of 2017
U.S. House of Representatives
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2879IN THE HOUSE OF REPRESENTATIVESJune 12, 2017Mr. Graves of Missouri (for himself and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reform apportionments to general aviation airports under the airport improvement program, to improve project delivery at certain airports, and to designate certain airports as disaster relief airports, and for other purposes. 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Forward Looking Investment in General Aviation, Hangars, and Tarmacs Act of 2017 or the FLIGHT Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. General aviation airport entitlement reform. 
Sec. 3. Extending aviation development streamlining. 
Sec. 4. Establishment of public private-partnership program at general aviation airports. 
Sec. 5. Disaster relief airports. 
Sec. 6. Airport development relating to disaster relief. 
Sec. 7. Inclusion of covered aircraft construction in definition of aeronautical activity for purposes of airport improvement grants. 
2.General aviation airport entitlement reform 
(a)ApportionmentSection 47114(d)(3) of title 49, United States Code, is amended— (1)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and 
(2)by inserting before subparagraph (B), as redesignated by paragraph (1), the following:  (A)Not less than 4 percent to airports designated as disaster relief airports under section 47145 to enhance the ability of such airports to aid in disaster relief, including through funding for airport development described in section 47102(3)(P).. 
(b)Period of availabilitySection 47117(b) of such title is amended by striking 3 and inserting 4. (c)United States share of project costsSection 47109 of such title is amended by adding at the end the following: 
 
(g)General aviation airportsThe Government’s share of allowable project costs may be increased by the Administrator of the Federal Aviation Administration to 95 percent for a project— (1)at an airport that is not a primary airport if the Administrator determines that the project will increase safety or security at that airport; or 
(2)at an airport that is categorized as a basic or unclassified airport in the report of the Federal Aviation Administration entitled General Aviation Airports: A National Asset and dated May 2012.. (d)Use of apportioned amountsSection 47117(e)(1) of such title is amended by adding at the end the following: 
 
(D)All amounts subject to apportionment for a fiscal year that are not apportioned under section 47114(d), for grants to sponsors of general aviation airports, reliever airports, or nonprimary commercial service airports.. 3.Extending aviation development streamlining (a)In generalSection 47171 of title 49, United States Code, is amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by inserting general aviation airport construction or improvement projects, after congested airports,; (2)in subsection (b)— 
(A)by redesignating paragraph (2) as paragraph (3); and (B)by inserting after paragraph (1) the following: 
 
(2)General aviation airport construction or improvement projectA general aviation airport construction or improvement project shall be subject to the coordinated and expedited environmental review process requirements set forth in this section.; (3)in subsection (c)(1), by striking (b)(2) and inserting (b)(3); 
(4)in subsection (d), by striking (b)(2) and inserting (b)(3); (5)in subsection (h), by striking (b)(2) and inserting (b)(3); and 
(6)in subsection (k), by striking (b)(2) and inserting (b)(3). (b)DefinitionsSection 47175 of such title is amended— 
(1)by redesignating paragraphs (1), (2), (3), (4), and (5) as paragraphs (2), (5), (1), (3), and (4), respectively, and by rearranging such paragraphs so that they appear in numerical order; (2)by redesignating paragraph (7) as paragraph (8); and 
(3)by inserting after paragraph (6) the following:  (7)General aviation airport construction or improvement projectThe term general aviation airport construction or improvement project means— 
(A)a project for the construction or extension of a runway, including any land acquisition, taxiway, safety area, apron, or navigational aids associated with the runway or runway extension, at a general aviation airport, a reliever airport, or a commercial service airport that is not a primary airport (as such terms are defined in section 47102); and (B)any other airport development project that the Secretary designates as facilitating aviation capacity building projects at a general aviation airport.. 
4.Establishment of public private-partnership program at general aviation airports 
(a)In generalChapter 481 of title 49, United States Code, is amended by adding at the end the following:  48115.General aviation public-private partnership program (a)Small airport public-Private partnership programThe Secretary of Transportation shall establish a program that meets the requirements under this section for improving facilities at— 
(1)general aviation airports; and (2)privately owned airports used or intended to be used for public purposes that do not have scheduled air service. 
(b)Application requiredThe operator or sponsor of an airport, or the community in which an airport is located, seeking, on behalf of the airport, to participate in the program established under subsection (a) shall submit an application to the Secretary in such form, at such time, and containing such information as the Secretary may require, including— (1)an assessment of the needs of the airport for additional or improved hangars, airport businesses, or other facilities; 
(2)the ability of the airport to leverage private sector investments on the airport or develop public-private partnerships to build or improve facilities at the airport; and (3)if the application is submitted by a community, evidence that the airport supports the application. 
(c)Limitation 
(1)State limitNot more than 4 airports in the same State may be selected to participate in the program established under subsection (a) in any fiscal year. (2)Dollar amount limitNot more than $500,000 shall be made available for any airport in any fiscal year under the program established under subsection (a). 
(d)PrioritiesIn selecting airports for participation in the program established under subsection (a), the Secretary shall give priority to airports at which— (1)the operator or sponsor of the airport, or the community in which the airport is located— 
(A)will provide a portion of the cost of the project for which assistance is sought under the program from local sources; (B)will employ best business practices in developing or implementing a public-private partnership; or 
(C)has established, or will establish, a public-private partnership to build or improve facilities at the airport; or (2)the assistance will be used in a timely fashion. 
(e)Types of assistanceThe Secretary may use amounts made available under this section— (1)to provide assistance to market an airport to private entities or individuals in order to leverage private sector investments or develop public-private partnerships for the purposes of building or improving hangars, businesses, or other facilities at the airport; 
(2)to fund studies that consider what measures an airport should take to attract private sector investment at the airport; or (3)to participate in a partnership described in paragraph (1) or an investment described in paragraph (2). 
(f)Authority To make agreementsThe Secretary may enter into agreements with airports and entities entering into partnerships with airports under this section to provide assistance under this section. (g)Availability of amounts from Airport and Airway Trust Fund (1)In generalThere is authorized to be appropriated, out of the Airport and Airway Trust Fund established under section 9502 of the Internal Revenue Code of 1986, $5,000,000 for each of the fiscal years 2018 through 2022 to carry out this section. 
(2)AvailabilityAmounts appropriated pursuant to paragraph (1)— (A)shall remain available until expended; and 
(B)shall be in addition to any amounts made available pursuant to section 48103.. (b)Clerical amendmentThe analysis for chapter 481 of such title is amended by adding at the end the following: 
 
 
48115. General aviation public-private partnership program.. 
(c)Expenditure authority from Airport and Airway Trust FundSection 9502(d)(1)(A) of the Internal Revenue Code of 1986 is amended by inserting or the FLIGHT Act of 2017 before the semicolon at the end. 5.Disaster relief airports (a)Designation of disaster relief airportsSubchapter I of chapter 471 of title 49, United States Code, is amended by adding at the end the following: 
 
47145.Disaster relief airports 
(a)Designation 
(1)In generalThe Secretary of Transportation shall designate as a disaster relief airport an airport that— (A)is categorized as a regional reliever airport in the report issued by the Federal Aviation Administration entitled National Plan of Integrated Airport Systems (NPIAS) 2017–2021; 
(B)is within a reasonable distance, as determined by the Secretary, of a hospital or transplant or trauma center; (C)is in a region that the Secretary determines under subsection (b) is prone to natural disasters; 
(D)has at least one paved runway with not less than 3,400 feet of useable length capable of supporting aircraft up to 12,500 pounds; (E)has aircraft maintenance or servicing facilities at the airport able to provide aircraft fueling and light maintenance services; and 
(F)has adequate taxiway and ramp space to accommodate single engine or light multi-engine aircraft simultaneously for loading and unloading of supplies. (2)Designation in States without qualifying airportsIf fewer than 3 airports described in paragraph (1) are located in a State, the Secretary, in consultation with aviation officials of that State, shall designate not more than 3 general aviation airports in that State as a disaster relief airport under this section. 
(b)Prone to natural disasters 
(1)In generalFor the purposes of subsection (a)(1)(C), a region is prone to natural disasters if— (A)in the case of earthquakes, there is not less than a 50 percent probability that an earthquake of magnitude 6 or above will occur in the region within 30 years, according to the United States Geological Survey; and 
(B)in the case of other types of natural disasters, the President has declared more than 5 major disasters in the region under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), according to the most recent map of the Federal Emergency Management Agency. (2)Natural disaster definedFor the purposes of this section, the term natural disaster includes any hurricane, tornado, severe storm, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, drought, or wildfire. 
(c)Requirements 
(1)Operation and maintenance 
(A)In generalA disaster relief airport and the facilities and fixed-based operators on or connected with the airport shall be operated and maintained in a manner the Secretary consider suitable for disaster relief. (B)ExclusionA disaster relief airport shall not be considered to be in violation of subparagraph (A) if a runway is unuseable because the runway is under scheduled maintenance or is in need of necessary repairs. 
(2)Compliance with assurances on airport operationsA disaster relief airport shall comply with the provisions of section 47107 without regard whether the airport has received a project grant under this subchapter. (3)Natural disaster management planA disaster relief airport shall develop an emergency natural disaster management plan in coordination with local emergency response teams and first responders. 
(d)Civil penaltyA public agency that knowingly violates this section shall be liable to the United States Government for a civil penalty of not more than $10,000 for each day of the violation. (e)Consideration for project grantsThe Secretary shall give consideration to the role an airport plays in disaster relief when determining whether to provide a grant for the airport under this subchapter. 
(f)Applicability of other lawsThis section shall apply notwithstanding any other law, rule, regulation, or agreement.. (b)Clerical amendmentThe analysis for chapter 471 of such title is amended by inserting after the item relating to section 47144 the following: 
 
 
47145. Disaster relief airports.. 
6.Airport development relating to disaster reliefSection 47102(3) of title 49, United States Code, is amended by adding at the end the following:  (P)planning, acquiring, or constructing facilities at an airport designated as a disaster relief airport under section 47145, including— 
(i)planning for disaster preparedness associated with maintaining airport operations during a natural disaster; (ii)acquiring airport communication equipment and fixed emergency generators that are not able to be acquired by programs funded under the Department of Homeland Security; and 
(iii)constructing, expanding, and improving airfield infrastructure to include aprons and terminal buildings the Secretary determines will facilitate disaster response at the airport.. 7.Inclusion of covered aircraft construction in definition of aeronautical activity for purposes of airport improvement grantsSection 47107 of title 49, United States Code, is amended by adding at the end the following: 
 
(u)Construction of recreational aircraft 
(1)In generalThe construction of a covered aircraft shall be treated as an aeronautical activity for purposes of— (A)determining an airport’s compliance with a grant assurance made under this section or any other provision of law; and 
(B)the receipt of Federal financial assistance for airport development. (2)Covered aircraft definedIn this subsection, the term covered aircraft means an aircraft— 
(A)used or intended to be used exclusively for recreational purposes; and (B)constructed or under construction, repair, or restoration by a private individual at a general aviation airport.. 
